FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                   UNITED STATES COURT OF APPEALS October 19, 2016
                                                                Elisabeth A. Shumaker
                                TENTH CIRCUIT                       Clerk of Court



 ROBERT RAY YOUNG,

              Plaintiff - Appellant,

 v.                                                     No. 16-3227
                                            (D.C. No. 2:15-CV-09269-JAR-GLR)
 NICOLE RENNE,                                           (D. Kansas)

              Defendant - Appellee.


                           ORDER AND JUDGMENT *


Before KELLY, McKAY, and MORITZ, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Plaintiff filed a complaint pro se against Defendant, whom he identifies as

the manager or co-owner of the Gladstone Creek Apartments in Gladstone,

Missouri. Plaintiff alleged breach of contract and violations of the Fourteenth



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
Amendment of the Constitution, the Americans with Disabilities Act, and the Fair

Housing Act.

      The district court dismissed the complaint without prejudice for failure to

establish personal jurisdiction. Neither Plaintiff nor Defendant reside in Kansas,

and it does not appear that any of the facts presented in the complaint relate in

any way to Kansas. Indeed, Plaintiff has not alleged that Defendant has any

contact with Kansas, let alone the minimum contacts required to satisfy due

process.

      The district court also correctly held that venue was not proper in the

District of Kansas under 28 U.S.C. § 1391(b), and it declined to transfer the case.

It further denied Plaintiff’s motion to amend the complaint to add additional

defendants; none of these defendants would have cured the jurisdictional problem.

We find no error in these decisions.

      Though not in the pleadings, we understand from the record that Plaintiff

was hit by a car in 2006 and that he suffered a traumatic brain injury. As a result,

Plaintiff has impaired cognition, impaired mobility, and impaired self-care. It

also appears from the record that Plaintiff has filed a complaint with Housing and

Urban Development, which referred the complaint to the Missouri Commission on

Human Rights for investigation as required by the Fair Housing Act, 42 U.S.C.

3610(f). Plaintiff has filed a second complaint with the Missouri Commission on

Human Rights, which may be related to this case.

                                         -2-
      We make clear that the order dismissing without prejudice this pro se

complaint is not a judgment on the merits, but only a dismissal for selecting the

wrong court. Thus, Plaintiff is free to refile the case in the proper district.

      We AFFIRM the district court’s dismissal of Appellant’s complaint for

lack of personal jurisdiction. We also AFFIRM the district court’s decision not

to transfer the case to another venue. We DENY Appellant’s request for the

appointment of counsel to represent him in this appeal.


                                                 Entered for the Court



                                                 Monroe G. McKay
                                                 Circuit Judge




                                           -3-